Bussey, Justice
(dissenting) :
Not being persuaded by the opinion of Mr. Justice Brailsford, I most respectfully dissent. Before proceeding to a discussion of the issues, in fairness to the witness Barbot, it should, I think, be pointed out that any apparent inconsistency between his testimony at the first hearing and that at the second was, to my mind, very logically explained by him. Upon the first hearing, First Provident contemplated digging a canal which would not only adequately provide for the drainage of the particular subdivision but take care of water draining from beyond said subdivision as a result of anticipated development by others. Upon the second hearing his testimony was addressed to a proposal designed to take care of only the immediate problems of the particular subdivision.
As I understand it the opinion is predicated on the proposition that the opinion of Barbot as to the original depth and grade of the north-south ditch was without probative value because he did not testify that he had endeavored to ascertain the depth thereof by the excavation and removal of sediment from the ditch bottom. It is not at all clear to me that Barbot did not, in fact, make, prior to the first hearing, excavations in the north-south ditch just as he did in the east-west ditch. On the first hearing, in speaking of the tests he made, he consistently referred to “ditches,” using the plural rather than the singular. If, in fact, he did not make any such excavation in the north-south ditch prior to the first hearing his failure to do so thereafter is understandable since he was under a court injunction not to set his foot upon the premises.
*207Whether in fact such excavations were made is, I think, relatively unimportant. There was evidence at the first hearing that both ditches had filled in through the years to the extent of 2 to 2y2 feet and not even Douglas disputed that both ditches had substantially filled in. He questioned whether they had filled in quite as much as contended by Barbot, but admitted that he did not know or have any accurate idea as to just how much they had filled in. Prior to the first hearing Barbot had surveyed the north-south ditch throughout its length recording the elevation of the existing bottom thereof at intervals of 200 feet, said ditch being a total length of some 2,265 feet. Additionally he had the benefit of a profile of the north-south ditch made by Bryce, Douglas’ engineer, which showed the elevation of the banks and existing bottom of the north-south ditch at intervals of 100 feet.
The qualifications of Barbot as an experienced engineer were admitted. Assuming that he had made no excavation in the north-south ditch, similar to those made by him in the east-west ditch, his knowledge of the extent of the fill in the east-west ditch, the general topography, the history of the area, his and Bryce’s profiles of the existing bottom'of the north-south ditch constituted, in my opinion, completely sufficient data upon which a competent engineer could express an opinion of great probative value as to the approximate original grade and depth of the north-south ditch. Indeed I do not read the cross-examination of Barbot, or the testimony of any other witnesses, as even remotely contending that Barbot did not have sufficient data upon which to form an expert opinion of probative value.
Mr. Bryce, engineer for Mr. Douglas, was shown Mr. Barbot’s profile of the two ditches and asked the following questions: “In your opinion, do you think Mr. Barbot’s testimony as it relates to this chart here, is that about, in your opinion, what the original ditches were, the elevations were, the depth, and so forth?” Mr. Bryce responded “That would appear to be a pretty good simile of what was possibly *208there. It is hard to say exactly as to what the depth might have been.” At other points in his testimony Mr. Bryce expressed the opinion that the north-south ditch drained both ways from the ridge and disagreed with Barbot’s opinion as to depth of the north-south ditch, especially at the ridge, Barbot having testified that it was originally six or more feet deep at such point. Bryce, however, did not give the basis of his opinions as to these particulars and in my view the profile prepared by Bryce rather definitely supports the opinion of Barbot rather than that of Bryce.
For hopefully a clearer understanding of the factual situation, the north-south ditch is 2,265 feet long. The precise elevation of the ridge through which this ditch runs is not reflected in the record, but it is undisputed that the general topography is relatively flat. Bryce’s profile of the existing bank on the east side of the north-south ditch would indicate the elevation of this ridge to be slightly more than one foot higher than ground level at the point of the intersection of the two ditches. Said ridge is 1,065 feet north of the east-west ditch. Bryce’s profile also shows that beginning at a point approximately 100 feet south of the crest of this ridge and extending southward for a distance of 300' or 400 feet the ground level elevation is considerably lower than the ground level elevation at both the ridge and the intersection of the two ditches. Stated otherwise the north-south ditch traversed a valley between the east-west ditch and the ridge to which so much importance is attached.
The profiles of both engineers show the elevation of the existing bottom of the north-south ditch at its intersection with the east-west ditch as 135.1. References hereinafter are to the profile prepared by Bryce for Douglas. At points 165-265 feet north of the intersection the elevation of the existing bottom rises to 135.6 or a total rise of one-half foot. Such is the highest elevation at any point in the existing bottom of the ditch and is .2 of a foot higher than a hump in the bottom of the ditch at the ridge, inferentially caused by the caving or sloughing of the quite high ditch *209banks at that point. The Bryce profile shows that while there are, of course, irregularities in the bottom of the existing ditch from the ¿oint of the intersection for a distance of 2,065 feet going northward there is a total fall of 2.7 feet in the existing bottom of the ditch which is a grade of somewhat more than the 0.10% testified to by Barbot.
The existing bottom of the east-west ditch is .9 of a foot lower than the existing bottom of the north-south ditch at the intersection. There is undisputed evidence that both ditches have filled in to a considerable extent and it is not at all unreasonable to infer, that on an average, they have filled in to the same extent. If such be a true inference it would seem to follow that when the north-south ditch was dug, the bottom thereof was approximately one foot higher than the bottom of the east-west ditch at the intersection. When all of the evidence from both parties is considered, to my mind, a most logical inference therefrom is as follows.
The north-south ditch, when originally dug, was intended to serve a dual purpose. It was so graded as to drain northward from its intersection with the east-west ditch at a grade of 0.10% or slightly more, but with the bottom elevation thereof at the intersection being approximately one foot higher than the bottom of the east-west ditch. In times of normal rainfall such was intended to drain the area immediately adjacent thereto on both sides thereof, and particularly the low lying area between the ridge and the east-west ditch, northward to McCall’s branch. Additionally it was to serve the purpose of carrying the excess or overflow of the east-west ditch northward toward McCall’s branch in times of excessive rainfall. There was, of course, no need for the owner to dig the ditch a foot lower throughout its entire length of nearly half a mile when he intended it to drain from the east-west ditch only in times of excessive rainfall. This inference is entirely consistent with the testimony of Harrell that the north-south ditch only carried, ran or had water in it at times of excessive rainfall.
*210A circumstance, not apparently stressed by any one, which I think of significance, is the fact that commencing at a point 200 feet south of the ridge and proceeding northward the present west bank of the north-south ditch averages from \y2 to 2 feet higher elevation than the east bank thereof. It is a matter of common knowledge that the vast majority of people are right-handed. It is also a matter of common knowledge, at least among ditch diggers and other shovelers, that a right-handed shoveler naturally throws dirt to his left. The higher west bank elevation gives clear rise to the inference, if not positive proof, that the digger or diggers of this ditch were digging from the south to the north through this, ridge and for the purpose of carrying the water from the low area south of the ridge through the ridge in the direction of McCall’s branch.
At the immediate point of the ridge, despite a caved in hump in the bottom of the ditch the same is still 3.4 feet deep at the present time, such being one of its deeper points. While Bryce disagrees with Barbot’s view that it was originally six or more feet deep at this particular point, he does not contend that it has not filled in some or give an estimate as to how deep he thinks it might have been. In any event it is obvious that originally the ditch was considerably more than 3.4 feet deep at the ridge. In any view of the evidence the ditch was originally dug 4 to 6, or more, feet deep at that point which fact is totally inconsistent with the contention of Bryce and Douglas that the ditch was intended to drain in both directions from the ridge. No plausible reason for digging the ditch that deep through the ridge suggests itself other than the purpose of draining the water northward in the direction of the McCall branch. While admittedly no one can tell with precision the original dimensions of an ancient drainage ditch, I respectfully submit that the clear preponderance of the evidence, when carefully analyzed, supports the conclusion, as found by the trial judge, that Barbot’s opinion as to the original depth and grade of this ditch is as near to the truth of the matter as anyone can get.